       Case 2:16-cv-00287-cr Document 217-7 Filed 06/02/20 Page 1 of 4
                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,           Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 7 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
             Case 2:16-cv-00287-cr Document 217-7 Filed 06/02/20 Page 2 of 4


                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


       JON D. LEVY                                                                156 Federal Street
CHIEF U.S. DISTRICT JUDGE                                                     Portland, Maine 04101
                                                                                      (207) 245-3200




                                                 May 22, 2020


 To the Members of Maine’s Federal Bar:

        I write to provide an update on the U.S. District Court for the District of Maine’s
 response to the COVID-19 pandemic and our plans for the months ahead. I want to
 begin by expressing the appreciation of Maine’s Federal Judges and our court staff for
 the efforts that members of the Federal Bar have taken to keep access to justice a reality.
 The public health and economic crisis confronting every Maine community is
 unprecedented, and yet there is ample proof that the Bar continues to provide the
 representation and advocacy that are essential to maintaining the rule of law. It is
 gratifying to see the members of Maine’s Federal Bar uphold their oath to “honor and
 maintain the dignity of the legal profession, and to serve justice.”

                                    U.S. District Court

         Beginning in mid-March, the District Court transitioned all of its Clerk’s Office,
 IT and Judicial Chambers employees to home-based teleworking; put in place the
 technology and protocols required to conduct civil and criminal hearings by telephone
 and video; and adopted a series of General Orders and practices to guide its operations
 in this new, largely virtual environment. These steps have enabled our administrative
 staff to keep docketing and scheduling current, and our Judges to continue to hear cases
 and issue a steady stream of written decisions and orders.

       The District and Magistrate Judges have held a total of 158 telephone and video
 hearings and conferences in criminal and civil cases since mid-March. Most of the
 criminal hearings involved defendants who were identified as having a reasonable
 chance of immediate release from federal custody. We are publishing a Table on the
 Court’s website that collects the District of Maine judicial decisions that relate in some
 manner to the COVID-19 pandemic.




                                             1
         Case 2:16-cv-00287-cr Document 217-7 Filed 06/02/20 Page 3 of 4



       We have not held courtroom proceedings in the courthouses since mid-March,
but we have kept the doors to the Margaret Chase Smith and Edward T. Gignoux
Courthouses open during normal business hours so that lawyers and members of the
public can enter to file documents. As of today, the only scheduled in-court
proceedings are the possible convening of the Bangor and Portland Federal Grand
Juries in July. No criminal or civil juries have been empaneled since early March and
we have not set a date for the resumption of jury trials.

        The District Court has begun planning for the reintroduction of its employees
and the public into our courthouses but has not yet adopted a timetable. Our recovery
planning will be based on the Federal Judiciary Recovery Guidelines issued in April
by the Administrative Office of the U.S. Courts, as well as the relevant guidance issued
by the U.S. Centers for Disease Control and Prevention and the Maine Center for
Disease Control and Prevention. I expect that the Judicial Conference of the United
States, the governing body of the federal courts, and the Administrative Office of the
U.S. Courts will issue additional guidance that will help shape our plans.

       The Federal Judiciary Recovery Guidelines establish a phased approach for
recovery. We will publish our plans and timetables on the District’s website as they
are approved. To ensure that the Court’s various stakeholders, including the private
bar, have a voice in our recovery planning, we will soon announce the formation of an
advisory group which will be charged with reviewing and commenting on our recovery
plans before they are issued.

                   U.S. Bankruptcy Court for the District of Maine

       The Bankruptcy Court was prepared to quickly implement the remote work
aspects of its response to the COVID-19 virus. Since March 17th, the majority of
employees in the Clerk’s offices and chambers are working from home. Though the
Clerk’s offices intake windows are currently closed to the public (other than by prior
arrangement), the entire staff continues to actively process the business of the Court
and is available to assist the bar and public by phone or email. In-person duties such
as processing mail or fulfilling certified copy requests are performed by the skeleton
crews that report to the Bangor and Portland offices daily.

      Chief Judge Cary and Judge Fagone have been able to adhere to their pre-
COVID-19 hearings schedules and, in large part, conduct all of their proceedings
telephonically. They are currently scheduling contested evidentiary proceedings to be
presented through video means, and are exploring avenues for safely conducting “in-
person” proceedings. The Judges greatly appreciate the superb efforts of Acting Clerk
David LePauloue and all of the Court staff in helping the Court during this pandemic.
                                           2
         Case 2:16-cv-00287-cr Document 217-7 Filed 06/02/20 Page 4 of 4



                         U.S. Probation and Pretrial Services

       The District’s Probation and Pretrial Services Office continues to fulfill its
mission-critical duties under modified operations. Prior to the outset of the pandemic,
Probation and Pretrial Services maintained a robust readiness plan for teleworking and
continuity of operations. Currently the vast majority of its staff is on telework status,
with limited time spent in the office locations in Bangor and Portland.

       The Office’s investigations unit continues to operate at a high level in this new
environment. Officers are conducting all defendant interviews remotely, as well as
assisting attorneys with the use of this technology when requested. The most significant
modification in operations relates to personal contact with persons under supervision
in the community. To limit exposure for both officers and persons under supervision,
officers are maintaining in-person, socially distanced contact only with persons
involved in the cases that present the highest level of risk and/or needs. Counseling
services have largely continued through contract treatment providers, with most
vendors utilizing telemedicine protocols for these services.

                                   Moving Forward

       The Court will not waver in its commitment to dispense justice in a timely and
effective manner. As we navigate the challenges presented by the pandemic and its
financial consequences, it is important that the judges and administrative leaders
understand how the pandemic affects both the practice of law and the ability of the
public to access the courts. I invite you to submit your comments and ideas to Christa
K. Berry, Clerk of Court, at Christa Berry@med.uscourts.gov for matters related to
the      District     Court,      David       LePauloue,       Acting      Clerk,     at
David LePauloue@meb.uscourts.gov for matters related to the Bankruptcy Court, and
Kimberly Rieger, Chief of Probation, at Kimberly Rieger@mep.uscourts.gov, for
matters related to U.S. Probation and Pretrial Services. Please do not communicate any
information that relates to a pending or future case or that might in any way constitute
a prohibited ex parte communication.

      I wish good health to you, your associates, families, and loved ones as we move
forward in our shared mission of administering justice.

                                               Sincerely,


                                               Jon D. Levy
                                               Chief Judge
                                           3
